Long, J.
Plaintiff was indebted to defendant in the sum of $108.86, and overpaid him by draft given by the superintendent upon the plaintiff company for the sum of $198.86, Defendant negotiated the .draft, and plaintiff paid it, and did not discover the mistake till afterwards. Plaintiff made a demand for the amount overpaid, and brings trover for its conversion, declaring orally in trover, for the conversion of $90 in money, and claiming damages $100 or under. On appeal to the Clare circuit, the court directed a verdict for the defendant. '
The ruling was correct. If there was any conversion, it was of the draft, or of plaintiff’s inseparable interest; and it is doubtful if trover would lie in any event, especially after the company had obtained possession of the draft itself. If defendant had drawn from the company the money upon the draft, trover might lie, because money is a readily divisible commodity; but plaintiff had no title to any part of the money actually received by the defendant.
The judgment must be affirmed.
The other Justices concurred.